Citation Nr: 0511512	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-11 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
and other skin lesions, originally claimed as due to exposure 
to herbicides and now claimed as due to sun exposure in the 
Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision which denied 
service connection for basal cell carcinoma and other skin 
lesions as a result of herbicide exposure.  In February 2005 
the veteran testified at a hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his basal cell carcinoma and other 
skin lesions were a result of sun exposure in Vietnam.  The 
record reflects that he initially claimed that his basal cell 
carcinoma and other skin lesions were due to exposure to 
Agent Orange in service.  In his March 2003 substantive 
appeal (VA Form 9), however, he, for the first time, 
indicated that "being in Vietnam has caused my basal cell 
carcinoma" and that he "was in the sun without [sic] 
hardhats on".  At the February 2005 videoconference hearing 
the veteran provided testimony in support of his claim that 
his basal cell carcinoma was due to sun exposure in Vietnam.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of information 
and lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility to obtain and what is VA's responsibility, and 
of VA's inability to obtain certain evidence.  See 38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The record reflects that VA has not notified the 
veteran of his rights and responsibilities under the VCAA 
with respect to his claim of entitlement to service 
connection for basal cell carcinoma and other skin lesions, 
claimed as due to sun exposure in the Republic of Vietnam.  
While the RO has provide such notice with regard to the 
veteran's original claim that his basal cell carcinoma and 
other skin lesions were due to exposure to Agent Orange, that 
notice is insufficient for the current claim.  Thus, proper 
notice must be given to the veteran.

The record contains an award letter, addressed to the 
veteran, for Social Security Administration (SSA) disability 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims, and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the medical records from SSA pertaining to any 
original or continuing award of disability benefits should be 
requested and associated with the claims file.

The Board notes that in September 2003, additional VA 
treatment records were received at the RO and associated with 
the claims folder.  There is no indication that the RO 
considered these records, as there was no supplemental 
statement of the case (SSOC) issued.  The veteran has not 
submitted a waiver of consideration of these records by the 
RO.  Thus, these records should be considered on remand and 
encompassed in an SSOC.  

Accordingly, this case is REMANDED for the following:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and the caselaw 
cited below.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim for service connection for 
basal cell carcinoma and other skin 
lesions, claimed as due to sun exposure 
in the Republic of Vietnam, and inform 
him which evidence or information VA 
bears the burden of producing and which 
evidence or information he must produce.  
The notice should also specifically 
request that he provide VA with any 
evidence in his possession that pertains 
to his claim now before the Board on 
appeal.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Obtain copies of the medical records 
associated with the veteran's award of 
SSA disability benefits.  If an ALJ 
decision was issued, a copy of that 
decision and the associated List of 
Exhibits should also be obtained.  All of 
these records are to be associated with 
the claims file.

3.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claim - including whether the claimed 
disability is due to sun exposure in 
Vietnam -- with consideration of the VA 
treatment records received in September 
2003 and any additional evidence obtained 
as a result of this remand.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


